TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 15, 2013



                                     NO. 03-12-00291-CV


                             Linda Hayes Schoendienst, Appellant

                                                v.

          Robert L. Haug, Vince Wood and Highland Ventures, I, Ltd., Appellees




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
        REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is reversed, and the cause is remanded for further proceedings. It is FURTHER

ordered that the appellee pay all costs relating to this appeal, both in this Court and the court

below; and that this decision be certified below for observance.